Citation Nr: 1748563	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-08 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board remanded the claims for further development in September 2015.  The matter is now back before the Board.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In September 2015, the Board remanded the Veteran's claims for further development.  The RO was directed to seek verification of the Veteran's alleged herbicide exposure during his active duty at Fort Drum and Fort Meade.  The RO was also directed to schedule the Veteran for a VA examination for his erectile dysfunction to determine whether it was caused or aggravated by his service-connected disabilities.  Further, regarding his prostate cancer, the RO was instructed to seek an opinion, report, or other appropriate evidence from an environmental toxicologist specializing in Agent Orange and related chemicals to determine whether it was as least as likely as not that the Veteran was exposed to Agent Orange during his active duty service.  Finally, after the above development was completed, the RO was to readjudicate the claims and furnish the Veteran and his representative with a supplemental statement of the case (SSOC).  See the September 2015 Board remand.  

VA's Adjudication Procedure Manual provides a procedure for verifying exposure to herbicides in locations other than the Republic of Vietnam or along the demilitarized zone in Korea, which procedure requires that "[i]f the claimant did not provide approximate dates, location(s), and nature of the alleged exposure to herbicides," the RO should "send a subsequent development letter and include the VBMS AO-Exposure General Notice paragraph."  VA Adjudication Procedures Manual "Live Manual" (M21-1) part IV, subpt. ii, ch. 01, sec.H.7.a.  The manual provides that if the VA receives the requested information, an e-mail with the dates, location, and circumstances of claimed herbicide exposure is to be sent to the Compensation Service with a request that the Department of Defense's (DoD) inventory of herbicide operations be reviewed to determine whether herbicides were used as claimed.  Id.  If the Compensation Service does not confirm that herbicides were used as claimed, the RO should determine whether the Veteran provided sufficient information to permit a search by the (Joint Services Records Research Center) (JSRRC). Id.  If VA does not receive the information (or does not receive sufficient information), the case is to be referred to the RO JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist and the claim should then be decided based on the evidence of record.  Id.  

Pursuant to the remand, VA emailed Compensation Service in November 2015 and the Veteran's exposure claims were referred to the JSRRC in March 2016.  Subsequent to the inquiry, JSRRC responded that the Agent Orange request on behalf of the Veteran had not been researched, as the dates that had been provided were too expansive.  Requests could not exceed one 60-day period, but once a response had been received for a 60-day period, a second request could be made for another 60-day period. 

A Formal Finding Memorandum concluding that herbicide exposure could not be conceded was issued in September 2016; however, there is no indication in the record that subsequent requests providing a 60-day searchable period were ever resubmitted to JSRRC.  Further, if more information regarding exposure was needed in order to conduct a search, there is no indication that the Veteran was notified and given the opportunity to provide such information.  Remand is necessary so that the RO may submit requests for herbicide exposure verification within 60-day periods.  If more information is needed, the Veteran should be provided the opportunity to submit additional information regarding his alleged herbicide exposure.

Next, while the September 2015 remand directed the RO to seek information from an environmental toxicologist regarding the Veteran's alleged exposure to Agent Orange and related chemicals, to date, no such inquiry has been made.  Remand is necessary to obtain an opinion from an environmental toxicologist regarding the Veteran's claims that his exposure to Agent Orange was due to chemicals that remained in the soil and water long after testing and spraying was done at Fort Meade and Fort Drum. 

Finally, after the above development is completed, if herbicide exposure is conceded, an addendum opinion from the March 2017 VA examiner that conducted an examination of the Veteran's erectile dysfunction should be requested.  Specifically, the examiner should be asked to provide an opinion regarding whether or not the Veteran's erectile dysfunction is etiologically related to the Veteran's herbicide exposure, prostate cancer, or medication used to treat the Veteran's prostate cancer.

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders, and the Board errs if it does not remand for compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, remand is required for the aforementioned reasons. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should seek verification of the Veteran's alleged herbicide exposure at Fort Meade and Fort Drum from the JSRRC.  A request should span a 60-day period and multiple requests of 60-day periods should be made if necessary.  

If more information is needed, the Veteran should be notified and afforded the opportunity to provide additional information. 

If no records are available from the JSRRC, a response to that effect is required and should be documented in the file.  A Formal Finding should be issued by the JSRRC coordinator.

2.  Next, the RO should seek an opinion, report, or other appropriate evidence from an environmental toxicologist specializing in Agent Orange and related chemicals to address whether it is at least as likely as not (i.e., a 50 percent or more probability) that the Veteran was exposed to Agent Orange during service at Fort Meade or Fort Drum during his active duty service.

3.  If, after the above development is completed, herbicide exposure is conceded, the Veteran's entire electronic claims file should be furnished to the same VA examiner who conducted the March 2017 VA examination, or to another similarly qualified VA examiner should the March 2017 examiner prove unavailable.  Following a review of the entire electronic claims file, the examiner should provide an addendum opinion on whether the Veteran's erectile dysfunction is at least as likely as not (i.e., a 50 percent or more probability) due to or a result of his herbicide exposure, prostate cancer, or medications used to treat prostate cancer.  

If the Veteran's erectile dysfunction is not directly related to his herbicide exposure, prostate cancer, or medications used to treat prostate cancer, determine whether the Veteran's erectile dysfunction is at least as likely as not (i.e., a 50 percent or more probability) aggravated (permanently worsened beyond normal progression) by his herbicide exposure, prostate cancer, or medications used to treat prostate cancer.  A complete rationale for any opinion offered should be provided.

If the examiner finds that the Veteran's erectile dysfunction was aggravated his herbicide exposure, prostate cancer, or medications used to treat prostate cancer, the examiner must identify the baseline level of the disability that existed before aggravation occurred.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a SSOC.  An appropriate period of time must be allowed for a response. 
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


